Case 1:20-cv-24523-KMW Document 107 Entered on FLSD Docket 11/17/2020 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    1:20-CV-24523-KMW

   GILEAD SCIENCES, INC.;
   GILEAD SCIENCES IRELAND UC,

   Plaintiffs,
   vs.
   AJC MEDICAL GROUP, INC., et al.
   Defendants.
   ______________________________/
          NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESSES

           PLEASE TAKE NOTICE that Cheyenne N. Riker hereby files his Notice of Appearance
   as Counsel for the Defendants, United Clinical Laboratory LLC; United Pharmacy LLC;
   Community Health Medical Center LLC; Kirill Vesselov; Mikhail Vesselov; and Roman Shekhet
   and requests that any and all pleadings or other matters pertaining to this cause be directed to him
   on behalf of the Defendants. Further, the undersigned designates the following email addresses for
   purpose of service:

                  Primary E-Mail Address:   cheyenneriker@gmail.com
                  Secondary E-Mail Address: christyna@rxunited.com

                                 CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
   November 17, 2020, on all counsel of record and with the Clerk of Court using CM/ECF.

                                                        /s/Cheyenne N. Riker
                                                        CHEYENNE N. RIKER
                                                        CHEYENNE N. RIKER, PLLC
                                                        Florida Bar Number: 1023406
                                                        2925 10th Avenue N.
                                                        Palm Springs, FL 33461
                                                        Primary: cheyenneriker@gmail.com
                                                        Secondary:christyna@rxunited.com




                                               Page 1 of 1
